Case 2:19-cv-00467-JDW Document 12-4 Filed 05/28/19 Page 1 of 4




            EXHIBIT C
         Case 2:19-cv-00467-JDW Document 12-4 Filed 05/28/19 Page 2 of 4



From: Sheridan, Thomas W. <tsheridan@sheridanandmurray.com>
Sent: Friday, February 7, 2014 12:48 PM
To: Randell (Randy) C. Roberts <randy@robertslawfirm.com>
Subject: RE: James Burgess

Randy,
sorry for my delay in responding. I have been tied up all week in mediation in a false claims act qui tam
case.
I would like to talk to you about this case some more and investigate it further.
Do you have time to talk when you return from visiting Rodney?
Please feel free to call me on my cell phone over the weekend if you wish to discuss anything regarding
preparation for your work session with Rodney 215-704-7730
thanks,
Tom




 Thomas W. Sheridan                                                         Sheridan & Murray, LLC
 Trial Attorney                                                         1600 Market Street, 25th Floor
                                                                               Philadelphia, PA 19103

 tsheridan@sheridanandmurray.com                                                  tel: (215) 977-9500
 http://www.sheridanandmurray.com                                                fax: (215) 977-9800




From: Randell (Randy) C. Roberts [mailto:randy@robertslawfirm.com]
Sent: Tuesday, February 04, 2014 7:03 PM
To: Sheridan, Thomas W.
Subject: RE: James Burgess

Hi Jim,
      I know you are busy. Just let me know when you have concluded that there is nothing you can do
at the current time to help Mr. Burgess. Thanks --- Randy

….Btw, I am heading out to consult with Rodney next week.


Randell (Randy) C. Roberts
Attorney at Law
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization




                                                                                    ROBERTS_000006
         Case 2:19-cv-00467-JDW Document 12-4 Filed 05/28/19 Page 3 of 4




From: Randell (Randy) C. Roberts
Sent: Friday, December 20, 2013 12:07 PM
To: 'Sheridan, Thomas W.'
Subject: RE: James Burgess

As promised, attached is the etrans of the depo of the employer’s safety investigator. Have a Merry
Christmas. --- Randy

Randell (Randy) C. Roberts
Attorney at Law
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization




From: Randell (Randy) C. Roberts
Sent: Tuesday, December 10, 2013 10:37 AM
To: 'Sheridan, Thomas W.'
Subject: James Burgess

Tom,
 Attached are the reports from my investigator in Texas. I am still waiting on the transcript of the
employer’s investigator’s deposition. --- Randy

Randell (Randy) C. Roberts
Attorney at Law
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization




From: Molly R. Brady
Sent: Tuesday, December 10, 2013 10:34 AM



                                                                                    ROBERTS_000007
        Case 2:19-cv-00467-JDW Document 12-4 Filed 05/28/19 Page 4 of 4



To: Randell (Randy) C. Roberts
Subject: James Burgess



CONFIDENTIALITY NOTICE: The messages contained in this email, including any and all
accompanying attachments, are for the sole use of the intended recipient(s), are confidential, and
may be privileged. If you have received this email in error, you are hereby notified that any use,
dissemination, distribution, or reproduction of this transmission is prohibited. If you are not the
intended recipient, please destroy all copies of the original transmission and contact the sender
by calling 903-597-6655 immediately.




                                                                              ROBERTS_000008
